DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species of target binding region
A) target binding region of an oligonucleotide barcode of the plurality of oligonucleotide barcodes (claims 1 and 4), 
B) target binding region of the barcoded nucleic acid molecule itself (claims 1 and 4),
C) target binding region of a different barcoded nucleic acid molecule of the plurality of barcoded nucleic acid molecules (claims 1 and 4),
D) target binding region of an oligonucleotide barcode of the plurality of oligonucleotide barcodes and target binding region of the barcoded nucleic acid molecule itself (claims 1 and 4),
E) target binding region of the barcoded nucleic acid molecule itself and target binding region of a different barcoded nucleic acid molecule of the plurality of barcoded nucleic acid molecules (claims 1 and 4),
F) target binding region of the barcoded nucleic acid molecule itself and target binding region of a different barcoded nucleic acid molecule of the plurality of barcoded nucleic acid molecules (claims 1 and 4),
G) target binding region of an oligonucleotide barcode of the plurality of oligonucleotide barcodes and target binding region of the barcoded nucleic acid molecule itself and target binding region of a different barcoded nucleic acid molecule of the plurality of barcoded nucleic acid molecules (claims 1 and 4).
Species of additional method steps
H) determining the copy number of the nucleic acid target in the sample based on the number of first molecular labels with distinct sequences, associated with the second plurality of barcoded amplicons, or products thereof (claims 2 and 3),
I) determining the copy number of the nucleic acid target in the sample based on the number of second molecular labels with distinct sequences associated with the second plurality of barcoded amplicons, or products thereof (claims 2 and 3),
J) determining the copy number of the nucleic acid target in the sample based on the number of the combination of first molecular labels with distinct sequences and second molecular labels with distinct sequences associated with the second plurality of barcoded amplicons, or products thereof (claims 2 and 3),
K) comprising denaturing the plurality of barcoded nucleic acid molecules prior to hybridizing the complement of the target-binding region of each barcoded nucleic acid molecule with the target-binding region of: (i) an oligonucleotide barcode of the plurality of oligonucleotide barcodes, (ii) the barcoded nucleic acid molecule itself, and/or (iii) a different barcoded nucleic acid molecule of the plurality of barcoded nucleic acid molecules (claim 4),
L) comprising obtaining sequence information of the second plurality of barcoded amplicons, or products thereof, wherein obtaining sequence information of the second plurality of barcoded amplicons, or products thereof, comprises: obtaining sequencing data comprising a plurality of sequencing reads of the second plurality of barcoded amplicons, or products thereof, wherein each of the plurality of sequencing reads comprise (1) a cell label sequence, (2) a molecular label sequence, and/or (3) a subsequence of the nucleic acid target (claims 15-17 and 20-29).
Species of determining the copy number (if specie H, I or J is elected)
M) determining the copy number comprises determining the copy number of the nucleic acid target in the sample based on the number of second molecular labels with distinct sequences associated with the second plurality of barcoded amplicons, or products thereof (claim 3),
N) determining the copy number comprises determining the copy number of the nucleic acid target in the sample based on the number of first molecular labels with distinct sequences associated with the second plurality of barcoded amplicons, or products thereof (claim 3),
O) determining the copy number comprises determining the copy number of the nucleic acid target in the sample based on the number of second molecular labels with distinct sequences associated with the second plurality of barcoded amplicons, or products thereof and determining the copy number of the nucleic acid target in the sample based on the number of first molecular labels with distinct sequences associated with the second plurality of barcoded amplicons, or products thereof (claim 3).
Species of hybridizing
P) hybridizing the complement of the target-binding region of a barcoded nucleic acid molecule with the target-binding region of the barcoded nucleic acid molecule itself comprises intramolecular hybridization of the target-binding region and the complement of the target-binding region within a barcoded nucleic acid molecule to form a stem loop, wherein the second molecular label is the complement of the first molecular label (claim 8),
Q) hybridizing the complement of the target-binding region of a barcoded nucleic acid molecule with the target-binding region of an oligonucleotide barcode of the plurality of oligonucleotide barcodes comprises intermolecular hybridization of the complement of the target-binding region of a barcoded nucleic acid molecule with the target-binding region of an oligonucleotide barcode of the plurality of oligonucleotide barcodes (claims 9-12),
R) wherein hybridizing the complement of the target-binding region of a barcoded nucleic acid molecule with the target-binding region of a different barcoded nucleic acid molecule of the plurality of barcoded nucleic acid molecules comprises intermolecular hybridization of the complement of the target-binding region of a barcoded nucleic acid molecule with the target-binding region of a different barcoded nucleic acid molecule of the plurality of barcoded nucleic acid molecules, wherein the sequence of the second molecular label is different from the sequence of the first molecular label, and wherein the second molecular label is not a complement of the first molecular label (claim 13).
Species of target specific primer
S) specifically hybridizes to a constant region of an immune receptor (claim 14), 
T) specifically hybridizes to a variable region of an immune receptor (claim 14), 
U) specifically hybridizes to a diversity region of an immune receptor (claim 14), 
V) specifically hybridizes to the junction of a variable region and diversity region of an immune receptor (claim 14), 
W) specifically hybridizes to a constant region and a variable region of an immune receptor (claim 14),
X) specifically hybridizes to a constant region and a diversity of an immune receptor (claim 14),
Y) specifically hybridizes to a constant region and to the junction of an immune receptor (claim 14),
Z) specifically hybridizes to a variable region and a diversity region of an immune receptor (claim 14),
AA) specifically hybridizes to a variable region and the junction of an immune receptor (claim 14),
AB) specifically hybridizes to a diversity region and the junction of an immune receptor (claim 14),
AC) specifically hybridizes to a constant region and a variable region and a diversity region of an immune receptor (claim 14),
AD) specifically hybridizes to a constant region and a variable region and the junction of an immune receptor (claim 14),
AE) specifically hybridizes to a constant region and a variable region and a diversity region and a junction of an immune receptor (claim 14).
Species of immune receptor
AF) TCR which comprises alpha chain (claim 14 and 18),
AG) TCR which comprises beta chain (claim 14 and 18),
AH) TCR which comprises gamma chain (claim 14 and 18),
AI) TCR which comprises delta chain (claim 14 and 18),
AJ) TCR which comprises alpha and beta chain (claim 14 and 18),
AK) TCR which comprises alpha and gamma chain (claim 14 and 18),
AL) TCR which comprises alpha and delta chain (claim 14 and 18),
AM) TCR which comprises beta and gamma chain (claim 14 and 18),
AN) TCR which comprises beta and delta chain (claim 14 and 18),
AO) TCR which comprises gamma and delta chain (claim 14 and 18),
AP) TCR which comprises alpha and beta chain and gamma chain (claim 14 and 18),
AR) TCR which comprises alpha and beta chain and delta chain (claim 14 and 18),
AS) TCR which comprises alpha and beta chain and gamma and delta chain (claim 14 and 18),
AT) BCR comprising heavy chain (claim 14 and 18),
AU) BCR comprising light chain (claim 14 and 18),
AV) BCR comprising light and heavy chain (claim 14 and 18).
 AW) TCR which comprises alpha chain and BCR comprising heavy chain (claim 14 and 18),
AX) TCR which comprises alpha chain and BCR comprising light chain (claim 14 and 18),
AY TCR which comprises alpha chain and BCR comprising heavy and light chain (claim 14 and 18),
AZ) TCR which comprises beta chain and BCR comprising heavy chain (claim 14 and 18),
BA) TCR which comprises beta chain and BCR comprising light chain (claim 14 and 18),
BB) TCR which comprises beta chain and BCR comprising heavy and light chain (claim 14 and 18),
BC) TCR which comprises gamma chain and BCR which comprises heavy chain (claim 14 and 18),
BD) TCR which comprises gamma chain and BCR which comprises light chain (claim 14 and 18),
BE) TCR which comprises gamma chain and BCR which comprises heavy and light chain (claim 14 and 18),
BF) TCR which comprises delta chain and BCR which comprises heavy chain (claim 14 and 18),
BG) TCR which comprises delta chain and BCR which comprises light chain (claim 14 and 18),
BH) TCR which comprises delta chain and BCR which comprises heavy and light chain (claim 14 and 18),
BI) TCR which comprises alpha and beta chain and BCR comprises heavy chain (claim 14 and 18),
BJ) TCR which comprises alpha and beta chain and BCR comprises light chain (claim 14 and 18),
BK) TCR which comprises alpha and beta chain and BCR comprises heavy and light chain (claim 14 and 18),
BL) TCR which comprises alpha and gamma chain and BCR comprises heavy chain (claim 14 and 18),
BM) TCR which comprises alpha and gamma chain and BCR comprises light chain (claim 14 and 18),
BN) TCR which comprises alpha and gamma chain and BCR comprises heavy and light chain (claim 14 and 18),
BO) TCR which comprises alpha and delta chain and BCR comprises heavy chain (claim 14 and 18),
BP) TCR which comprises alpha and delta chain and BCR comprises light chain (claim 14 and 18),
BQ) TCR which comprises alpha and delta chain and BCR comprises heavy and light chain (claim 14 and 18),
BR) TCR which comprises beta and gamma chain and BCR comprises heavy chain (claim 14 and 18),
BS) TCR which comprises beta and gamma chain and BCR comprises light chain (claim 14 and 18),
BT) TCR which comprises beta and gamma chain and BCR comprises heavy and light chain (claim 14 and 18),
BU) TCR which comprises beta and delta chain and BCR comprises heavy chain (claim 14 and 18),
BV) TCR which comprises beta and delta chain and BCR comprises light chain (claim 14 and 18),
BW) TCR which comprises beta and delta chain and BCR comprises heavy and light chain (claim 14 and 18),
BX) TCR which comprises gamma and delta chain and BCR comprises heavy chain (claim 14 and 18),
BY) TCR which comprises gamma and delta chain and BCR comprises light chain (claim 14 and 18),
BZ) TCR which comprises gamma and delta chain and BCR comprises heavy and light chain (claim 14),
CA) TCR which comprises alpha and beta chain and gamma chain and BCR comprises heavy chain (claim 14 and 18),
CB) TCR which comprises alpha and beta chain and gamma chain and BCR comprises light chain (claim 14 and 18),
CC) TCR which comprises alpha and beta chain and gamma chain and BCR comprises heavy and light chain (claim 14 and 18),
CD) TCR which comprises alpha and beta chain and delta chain and BCR comprises heavy chain (claim 14 and 18),
CE) TCR which comprises alpha and beta chain and delta chain and BCR comprises light chain (claim 14 and 18),
CF) TCR which comprises alpha and beta chain and delta chain and BCR comprises heavy and light chain (claim 14 and 18),
CG) TCR which comprises alpha and beta chain and gamma and delta chain and BCR comprises heavy chain (claim 14 and 18),
CH) TCR which comprises alpha and beta chain and gamma and delta chain and BCR comprises light chain (claim 14 and 18),
CI) TCR which comprises alpha and beta chain and gamma and delta chain and BCR comprises heavy and light chain (claim 14 and 18).
Species of aligned sequence (if specie L is elected)
CJ) the aligned sequence comprises CDR1 (claim 19),
CK) the aligned sequence comprises CDR2 (claim 19),
CL) the aligned sequence comprises CDR3 (claim 19),
CM) the aligned sequence comprises the variable region (claim 19),
CN) the aligned sequence comprises the full length of the variable region (claim 19),
CO) the aligned sequence comprises CDR1 and CDR2 (claim 19),
CP) the aligned sequence comprises CDR1 and CDR3 (claim 19),
CQ) the aligned sequence comprises CDR1 and the variable region (claim 19),
CR) the aligned sequence comprises CDR1 and the full length of the variable region (claim 19),
CS) the aligned sequence comprises CDR2 and CDR3 (claim 19),
CT) the aligned sequence comprises CDR2 and the variable region (claim 19),
CU) the aligned sequence comprises CDR2 and the full length of the variable region (claim 19),
CV) the aligned sequence comprises CDR3 and the variable region (claim 19),
CW) the aligned sequence comprises CDR3 and the full length of the variable region (claim 19),
CX) the aligned sequence comprises CDR1 and CDR2 and the variable region (claim 19),
CY) the aligned sequence comprises CDR1 and CDR2 and the full length of the variable region (claim 19),
CZ) the aligned sequence comprises CDR1 and CDR3 and the variable region (claim 19),
DA) the aligned sequence comprises CDR1 and CDR3 and the full length of the variable region (claim 19),
DB) the aligned sequence comprises CDR2 and CDR3 and the variable region (claim 19),
DC) the aligned sequence comprises CDR2 and CDR3 and the full length of the variable region (claim 19),
DD) the aligned sequence comprises CDR1 and CDR2 and CDR3 and the variable region (claim 19),
DE) the aligned sequence comprises CDR1 and CDR2 and CDR3 and the full length of the variable region (claim 19),
DF) the aligned sequence comprises the variable region (claim 20),
DG) the aligned sequence comprises the diversity region (claim 20),
DH) the aligned sequence comprises the junction of the variable region diversity region (claim 20),
DI) the aligned sequence comprises the constant region (claim 20),
DJ) the aligned sequence comprises the variable and the diversity region (claim 20),
DK) the aligned sequence comprises the variable region and the junction of the variable region diversity region (claim 20),
DL) the aligned sequence comprises the variable region and the constant region (claim 20),
DM) the aligned sequence comprises the diversity region and the junction of the variable region diversity region (claim 20),
DN) the aligned sequence comprises the diversity region and the constant region (claim 20),
DO) the aligned sequence comprises the junction of the variable region diversity region and the constant region (claim 20),
DP) the aligned sequence comprises the variable and the diversity region and the junction of the variable region diversity region (claim 20),
DQ) the aligned sequence comprises the variable and the diversity region and constant region (claim 20),
DR) the aligned sequence comprises the diversity region and the junction of the variable region diversity region and the constant region (claim 20),
DS) the aligned sequence comprises the variable region and the diversity region and the junction of the variable region diversity region and the constant region (claim 20).
Species of obtaining sequence information (if specie L is elected)
DT) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of BCR light chain and CDR1 of the BCR heavy chain (claims 21-23),
DU) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of BCR light chain and CDR2 of the BCR heavy chain (claims 21-23),
DV) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of BCR light chain and CDR3 of the BCR heavy chain (claims 21-23),
DW) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of BCR light chain and CDR1 of the BCR heavy chain (claims 21-23),
DX) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of BCR light chain and CDR2 of the BCR heavy chain (claims 21-23),
DY) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of BCR light chain and CDR3 of the BCR heavy chain (claims 21-23),
DZ) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of BCR light chain and CDR1 of the BCR heavy chain (claims 21-23),
EA) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of BCR light chain and CDR2 of the BCR heavy chain (claims 21-23),
EB) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of BCR light chain and CDR3 of the BCR heavy chain (claims 21-23),
EC) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of BCR light chain and CDR1 and CDR2 of the BCR heavy chain (claims 21-23),
ED) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of BCR light chain and CDR1 and CDR3 of the BCR heavy chain (claims 21-23),
EE) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of BCR light chain and CDR2 and CDR3 of the BCR heavy chain (claims 21-23),
EF) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of BCR light chain and CDR1 and CDR2 of the BCR heavy chain (claims 21-23),
EG) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of BCR light chain and CDR1 and CDR3 of the BCR heavy chain (claims 21-23),
EH) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of BCR light chain and CDR2 and CDR3 of the BCR heavy chain (claims 21-23),
EI) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of BCR light chain and CDR1 and CDR2 of the BCR heavy chain (claims 21-23),
EJ) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of BCR light chain and CDR1 and CDR3 of the BCR heavy chain (claims 21-23),
EK) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of BCR light chain and CDR2 and CDR3 of the BCR heavy chain (claims 21-23),
EL) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of BCR light chain and CDR1, CDR2 and CDR3 of the BCR heavy chain (claims 21-23),
EM) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of BCR light chain and CDR1, CDR2 and CDR3 of the BCR heavy chain (claims 21-23),
EN) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of BCR light chain and CDR1, CDR2 and CDR3 of the BCR heavy chain (claims 21-23),
EO) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of BCR light chain and CDR1 of the BCR heavy chain (claims 21-23),
EP) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of BCR light chain and CDR2 of the BCR heavy chain (claims 21-23),
EQ) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of BCR light chain and CDR3 of the BCR heavy chain (claims 21-23),
ER) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of BCR light chain and CDR1 of the BCR heavy chain (claims 21-23),
ES) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of BCR light chain and CDR2 of the BCR heavy chain (claims 21-23),
ET) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of BCR light chain and CDR3 of the BCR heavy chain (claims 21-23),
EU) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of BCR light chain and CDR1 of the BCR heavy chain (claims 21-23),
EV) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of BCR light chain and CDR2 of the BCR heavy chain (claims 21-23),
EW) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of BCR light chain and CDR3 of the BCR heavy chain (claims 21-23),
EX) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of BCR light chain and CDR1 and CDR2 of the BCR heavy chain (claims 21-23),
EY) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of BCR light chain and CDR1 and CDR3 of the BCR heavy chain (claims 21-23),
EZ) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of BCR light chain and CDR2 and CDR3 of the BCR heavy chain (claims 21-23),
FA) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of BCR light chain and CDR1 and CDR2 of the BCR heavy chain (claims 21-23),
FB) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of BCR light chain and CDR1 and CDR3 of the BCR heavy chain (claims 21-23),
FC) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of BCR light chain and CDR2 and CDR3 of the BCR heavy chain (claims 21-23),
FD) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of BCR light chain and CDR1 and CDR2 of the BCR heavy chain (claims 21-23),
FE) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of BCR light chain and CDR1 and CDR3 of the BCR heavy chain (claims 21-23),
FF) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of BCR light chain and CDR2 and CDR3 of the BCR heavy chain (claims 21-23),
FG) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of BCR light chain and CDR1, CDR2 and CDR3 of the BCR heavy chain (claims 21-23),
FH) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of BCR light chain and CDR1, CDR2 and CDR3 of the BCR heavy chain (claims 21-23),
FI) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of BCR light chain and CDR1, CDR2 and CDR3 of the BCR heavy chain (claims 21-23),
FJ) obtaining the sequence information comprises obtaining the sequence information of the CDR1, CDR2 and CDR3 of BCR light chain and CDR1, CDR2 and CDR3 of the BCR heavy chain (claims 21-23),

FM) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of TCR alpha chain and CDR1 of the TCR beta chain (claims 24-26),
FN) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of TCR alpha chain and CDR2 of the TCR beta chain (claims 24-26),
FO) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of TCR alpha chain and CDR3 of the TCR beta chain (claims 24-26),
FP) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of TCR alpha chain and CDR1 of the TCR beta chain (claims 24-26),
FQ) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of TCR alpha chain and CDR2 of the TCR beta chain (claims 24-26),
FR) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of TCR alpha chain and CDR3 of the TCR beta chain (claims 24-26),
FS) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of TCR alpha chain and CDR1 of the TCR beta chain (claims 24-26),
FT) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of TCR alpha chain and CDR2 of the TCR beta chain (claims 24-26),
FU) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of TCR alpha chain and CDR3 of the TCR beta chain (claims 24-26),
FV) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of TCR alpha chain and CDR1 and CDR2 of the TCR beta chain (claims 24-26),
FW) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of TCR alpha chain and CDR1 and CDR3 of the TCR beta chain (claims 24-26),
FX) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of TCR alpha chain and CDR2 and CDR3 of the TCR beta chain (claims 24-26),
FY) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of TCR alpha chain and CDR1 and CDR2 of the TCR beta chain (claims 24-26),
FZ) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of TCR alpha chain and CDR1 and CDR3 of the TCR beta chain (claims 24-26),
GA) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of TCR alpha chain and CDR2 and CDR3 of the TCR beta chain (claims 24-26),
GB) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of TCR alpha chain and CDR1 and CDR2 of the TCR beta chain (claims 24-26),
GC) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of TCR alpha chain and CDR1 and CDR3 of the TCR beta chain (claims 24-26),
GD) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of TCR alpha chain and CDR2 and CDR3 of the TCR beta chain (claims 24-26),
GE) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of TCR alpha chain and CDR1, CDR2 and CDR3 of the TCR beta chain (claims 24-26),
GF) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of TCR alpha chain and CDR1, CDR2 and CDR3 of the TCR beta chain (claims 24-26),
GG) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of TCR alpha chain and CDR1, CDR2 and CDR3 of the TCR beta chain (claims 24-26),
GH) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of TCR alpha and CDR1 of the TCR beta chain (claims 24-26),
GI) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of TCR alpha and CDR2 of the TCR beta chain (claims 24-26),
GJ) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of TCR alpha chain and CDR3 of the TCR beta chain (claims 24-26),
GK) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of TCR alpha chain and CDR1 of the TCR beta chain (claims 24-26),
GL) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of TCR alpha chain and CDR2 of the TCR beta chain (claims 24-26),
GM) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of TCR alpha chain and CDR3 of the TCR beta chain (claims 24-26),
GN) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of TCR alpha chain and CDR1 of the TCR beta chain (claims 24-26),
GO) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of TCR alpha chain and CDR2 of the TCR beta chain (claims 24-26),
GP) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of BCR TCR alpha and CDR3 of the TCR beta chain (claims 24-26),
GQ) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of TCR alpha chain and CDR1 and CDR2 of the TCR beta chain (claims 24-26),
GR) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of TCR alpha chain and CDR1 and CDR3 of the TCR beta chain (claims 24-26),
GS) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of TCR alpha chain and CDR2 and CDR3 of the TCR beta chain (claims 24-26),
GT) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of TCR alpha chain and CDR1 and CDR2 of the TCR beta chain (claims 24-26),
GU) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of TCR alpha chain and CDR1 and CDR3 of the TCR beta chain (claims 24-26),
GV) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of TCR alpha chain and CDR2 and CDR3 of the TCR beta chain (claims 24-26),
GW) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of TCR alpha chain and CDR1 and CDR2 of the TCR beta chain (claims 24-26),
GX) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of TCR alpha chain and CDR1 and CDR3 of the TCR beta chain (claims 24-26),
GY) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of TCR alpha chain and CDR2 and CDR3 of the TCR beta chain (claims 24-26),
GZ) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of TCR alpha chain and CDR1, CDR2 and CDR3 of the TCR beta chain (claims 24-26),
HA) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of TCR alpha chain and CDR1, CDR2 and CDR3 of the TCR beta chain (claims 24-26),
HB) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of TCR alpha chain and CDR1, CDR2 and CDR3 of the TCR beta chain (claims 24-26),
HC) obtaining the sequence information comprises obtaining the sequence information of the CDR1, CDR2 and CDR3 of TCR alpha chain and CDR1, CDR2 and CDR3 of the TCR beta chain (claims 24-26),

HD) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of TCR gamma chain and CDR1 of the TCR delta chain (claims 27-29),
HE) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of TCR gamma chain and CDR2 of the TCR delta chain (claims 27-29),
HF) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of TCR gamma chain and CDR3 of the TCR delta chain (claims 27-29),
HG) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of TCR gamma chain and CDR1 of the TCR delta chain (claims 27-29),
HH) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of TCR gamma chain and CDR2 of the TCR delta chain (claims 27-29),
HI) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of TCR gamma chain and CDR3 of the TCR delta chain (claims 27-29),
HJ) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of TCR gamma chain and CDR1 of the TCR delta chain (claims 27-29),
HK) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of TCR gamma chain and CDR2 of the TCR delta chain (claims 27-29),
HL) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of TCR gamma chain and CDR3 of the TCR delta chain (claims 27-29),
HM) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of TCR gamma chain and CDR1 and CDR2 of the TCR delta chain (claims 27-29),
HN) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of TCR gamma chain and CDR1 and CDR3 of the TCR delta chain (claims 27-29),
HO) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of TCR gamma chain and CDR2 and CDR3 of the TCR delta chain (claims 27-29),
HP) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of TCR gamma chain and CDR1 and CDR2 of the TCR delta chain (claims 27-29),
HQ) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of TCR gamma chain and CDR1 and CDR3 of the TCR delta chain (claims 27-29),
HR) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of TCR gamma chain and CDR2 and CDR3 of the TCR delta chain (claims 27-29),
HS) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of TCR gamma chain and CDR1 and CDR2 of the TCR delta chain (claims 27-29),
HT) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of TCR gamma chain and CDR1 and CDR3 of the TCR delta chain (claims 27-29),
HU) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of TCR gamma chain and CDR2 and CDR3 of the TCR delta chain (claims 27-29),
HV) obtaining the sequence information comprises obtaining the sequence information of the CDR1 of TCR gamma chain and CDR1, CDR2 and CDR3 of the TCR delta chain (claims 27-29),
HW) obtaining the sequence information comprises obtaining the sequence information of the CDR2 of TCR gamma chain and CDR1, CDR2 and CDR3 of the TCR delta chain (claims 27-29),
HX) obtaining the sequence information comprises obtaining the sequence information of the CDR3 of TCR gamma chain and CDR1, CDR2 and CDR3 of the TCR delta chain (claims 27-29),
HY) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of TCR gamma and CDR1 of the TCR delta chain (claims 27-29),
HZ) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of TCR gamma and CDR2 of the TCR delta chain (claims 27-29),
IA) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of TCR gamma chain and CDR3 of the TCR delta chain (claims 27-29),
IB) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of TCR gamma chain and CDR1 of the TCR delta chain (claims 27-29),
IC) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of TCR gamma chain and CDR2 of the TCR delta chain (claims 27-29),
ID) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of TCR gamma chain and CDR3 of the TCR delta chain (claims 27-29),
IE) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of TCR gamma chain and CDR1 of the TCR delta chain (claims 27-29),
IF) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of TCR gamma chain and CDR2 of the TCR delta chain (claims 27-29),
IG) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of BCR TCR gamma and CDR3 of the TCR delta chain (claims 27-29),
IH) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of TCR alpha gamma and CDR1 and CDR2 of the TCR delta chain (claims 27-29),
II) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of TCR gamma chain and CDR1 and CDR3 of the TCR delta chain (claims 27-29),
IJ) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of TCR gamma chain and CDR2 and CDR3 of the TCR delta chain (claims 27-29),
IK) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of TCR gamma chain and CDR1 and CDR2 of the TCR delta chain (claims 27-29),
IL) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of TCR gamma chain and CDR1 and CDR3 of the TCR delta chain (claims 27-29),
IM) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of TCR gamma chain and CDR2 and CDR3 of the TCR delta chain (claims 27-29),
IN) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of TCR gamma chain and CDR1 and CDR2 of the TCR delta chain (claims 27-29),
IO) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of TCR gamma chain and CDR1 and CDR3 of the TCR delta chain (claims 27-29),
IP) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of TCR gamma chain and CDR2 and CDR3 of the TCR delta chain (claims 27-29),
IQ) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR2 of TCR gamma chain and CDR1, CDR2 and CDR3 of the TCR delta chain (claims 27-29),
IR) obtaining the sequence information comprises obtaining the sequence information of the CDR1 and CDR3 of TCR gamma chain and CDR1, CDR2 and CDR3 of the TCR delta chain (claims 27-29),
IS) obtaining the sequence information comprises obtaining the sequence information of the CDR2 and CDR3 of TCR gamma chain and CDR1, CDR2 and CDR3 of the TCR delta chain (claims 27-29),
IT) obtaining the sequence information comprises obtaining the sequence information of the CDR1, CDR2 and CDR3 of TCR gamma chain and CDR1, CDR2 and CDR3 of the TCR delta chain (claims 27-29).
 The species are independent or distinct because the claims to the different species recite
the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the sets of species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 8, 2022